Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered February 23, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony ¡offender, to a term of 12V2 to 25 years, unanimously affirmed.
Defendant was not denied his right to represent himself. By merely seeking to participate in the defense to the extent of questioning the complainant on cross-examination, defendant never made a timely and unequivocal request to proceed pro se (see, People v Cabassa, 79 NY2d 722, 730-731, cert denied sub nom. Lind v New York, 506 US 1011; People v Garcia, 69 NY2d 903; People v Timmons, 199 AD2d 8, lv denied 83 NY2d 811). Moreover, the record indicates that after being cautioned by the court and counsel, defendant abandoned his request to personally cross-examine the complainant.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.